Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.449 Filed 11/20/20 Page 1 of 29




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ARTHUR MULLINS,
                                              Case No. 19-cv-10372
      Plaintiff,                              Honorable Matthew F. Leitman
v.                                            Magistrate Judge Anthony P. Patti


FORD MOTOR COMPANY;
and BRIAN BUTCHER, an individual.

      Defendants.
____________________________________________________________/
JAMES B. RASOR (P43476)        THOMAS J. DAVIS (P78626)
ANDREW J. LAURILA (P78880)     SARAH L. NIRENBERG (P77560)
Rasor Law Firm, PLLC           Kienbaum Hardy
Attorneys for Plaintiff        Viviano Pelton & Forrest, P.L.C
201 E. Fourth St.              280 N. Old Woodward Ave., Ste. 400
Royal Oak, MI 48067            Birmingham, MI 48009
(248) 543-9000                 (248) 645-0000
jbr@rasorlawfirm.com           tdavis@khvpf.com
ajl@rasorlawfirm.com           snirenberg@khvpf.com
____________________________________________________________/

           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

      NOW COMES, Plaintiff, ATHUR MULLINS, by his attorneys, Rasor Law

Firm, PLLC, and for his Motion for Summary Judgment pursuant to Fed. R. Civ. P.

56 as there is no genuine issue of material fact as to whether Defendant discriminated

against Plaintiff based on disability pursuant to the Michigan Persons with

Disabilities Civil Rights Act, thus entitling Plaintiff to summary judgment as to his

PWDCRA discrimination claim (Count III).

                                          i
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.450 Filed 11/20/20 Page 2 of 29




      The undersigned counsel certifies that counsel communicated in writing with

opposing counsel seeking concurrence in this motion; opposing counsel denied

concurrence.

      WHEREFORE, for the reasons set forth in the accompanying Brief in

Support, Plaintiff respectfully requests that this Honorable Court grant Plaintiff’s

Motion for Summary Judgment as to his PWDCRA Discrimination claim against

Defendants.



                                              Respectfully Submitted,


                                              THE RASOR LAW FIRM, PLLC


                                              /s/ Andrew J. Laurila
                                              ANDREW J. LAURILA (P78880)
                                              Attorney for Plaintiff
                                              201 E. 4th Street
                                              Royal Oak, MI 48067
Dated: November 20, 2019




                                         ii
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.451 Filed 11/20/20 Page 3 of 29




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

ARTHUR MULLINS,
                                           Case No. 19-cv-10372
       Plaintiff,                          Honorable Matthew F. Leitman
v.                                         Magistrate Judge Anthony P. Patti


FORD MOTOR COMPANY;
and BRIAN BUTCHER, an individual.

      Defendants.
____________________________________________________________/
JAMES B. RASOR (P43476)        THOMAS J. DAVIS (P78626)
ANDREW J. LAURILA (P78880)     SARAH L. NIRENBERG (P77560)
Rasor Law Firm, PLLC           Kienbaum Hardy
Attorneys for Plaintiff        Viviano Pelton & Forrest, P.L.C
201 E. Fourth St.              280 N. Old Woodward Ave., Ste. 400
Royal Oak, MI 48067            Birmingham, MI 48009
(248) 543-9000                 (248) 645-0000
jbr@rasorlawfirm.com           tdavis@khvpf.com
ajl@rasorlawfirm.com           snirenberg@khvpf.com
____________________________________________________________/

                     TABLE OF CONTENTS
Table of Contents………………………………………………………………….iii

Index of Authorities ……………………………………………………………….iv

Concise Statement of Issues Presented…………………………………..…………v

Brief in Support…………………………………………………………………….1

Uncontroverted Facts………………………………………………………………1

     Standard of Review……………………………………………………..………11


                                     iii
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.452 Filed 11/20/20 Page 4 of 29




  Argument………………………………………………………………..……...12

      I. Plaintiff has a valid PWDCRA Discrimination Claim……………….….12

            i. Plaintiff is Disabled and Suffered an Adverse Employment
            Action………………………………………………………………..13

            ii. Direct Evidence…………………………………………………...16

            iii. Alternatively, Indirect Evidence…………………………………19

Conclusion and Relief Requested………………..………………………………..23
Proof of Service…………………………………………….……………………..24



                         INDEX OF AUTHORITIES
Cases:                                                                  Page #:
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)……………………….12
Arendale v. City of Memphis, 519 F.3d 587, 601 (6th Cir. 2008)……………….....12
Bachman v. Swan Harbour Ass’n, 653 N.W.2d 415 (Mich. App. 2002)………13, 19
Bhama v. Mercy Mem’l Hosp. Corp., 416 Fed.Appx. 542, 552 (6th Cir. 2011)……17
Celotex Corp. v. Catrett, 477 U.S. 317, 322–23, 325 (1986)……………..……….12
Chen v. Wayne State Univ., 771 N.W.2d 820 (Mich App 2009)…………………..15
Chiles v. Mach. Shop, Inc., 238 Mich App 462 (1999)…………………………….13
Chmielewski v. Xermac, Inc, 580 N.W.2d 817 (1998)…………………………….13
Crittenden v Chrysler Corp, 178 Mich App 324 (1989)…………………………..14
DeBrow v. Century 21 Great Lakes, Inc., 620 N.W.2d 836 (Mich. 2001)…………17
Figueroa v. Pompeo, 923 F.3d 1078 (D.C. Cir. 2019)…………………………….20
Hazle v. Ford Motor Co., 628 N.W.2d 515 (Mich. 2001)…………………………17
Jackson v Flint, 191 Mich App 187 (1991)………………………………………..14
Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)……12
Payment v. Department of Transportation,
2017 WL 3441453, *1 (Mich App 2017)………………………………………….14
Reeves v Sanderson, 530 U.S. 133, 142 (2000)……………………………………19
Rosteutcher v. MidMichigan Physicians Group,
332 F.Supp.2d 1049, 1059 (E.D. Mich. 2004)…………………………………….14

                                      iv
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.453 Filed 11/20/20 Page 5 of 29




Smith v City of Salem, Ohio, 378 F.3d 566, 575 (6th Cir. 2004)………………….16
Sniecinski v. Blue Cross & Blue Shield of Michigan,
666 N.W.2d 186 (Mich. 2003)…………………………………………………….16
Stevens v. Inland Waters, Inc., 559 N.W.2d 61, 63 (Mich App. 1996)…………….15
Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248, 254 (1981)………...19
Till v. Spectrum Juvenile Justice Serv., 805 F.Supp.2d 354 (E.D. Mich. 2011)…..13

Statutes:                                                                 Page #:
Fed. R. Civ. P. 56 ………………………………………………………..………..12
29 C.F.R. § 1630.2………………………………………………………………...15
M.C.L. § 37.1202(b)………………………………………………………………13
MCL § 37.1103……………………………………………………………………14


             CONCISE STATEMENT OF ISSUES PRESENTED
       I.   Is there a genuine issue of material fact as to whether Defendant
discriminated against Plaintiff based on his disability in violation of Michigan’s
Persons with Disability Civil Rights Act requiring summary judgment in Plaintiff’s
favor?
            Plaintiff Responds: No
            Defendant Presumably Responds: Yes




                                        v
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.454 Filed 11/20/20 Page 6 of 29




                  PLAINTIFF’S BRIEF IN SUPPORT OF HIS
                   MOTION FOR SUMMARY JUDGMENT

      NOW COMES, Plaintiff ARTHUR MULLINS, by his attorneys, Rasor Law

Firm, PLLC, and for his brief in support of his Motion for Summary Judgment

pursuant to Fed. R. Civ. P. 56.

                          UNCONTROVERTED FACTS

      1.     Plaintiff Arthur Mullins began his employment with Defendant Ford

Motor Company (“FMC”) in 2015 as a production worker at FMC’s Dearborn

Stamping plant. (Ex. 1, Mullins Dep. p. 58:3-5).

      2.     While there were various background facts that occurred between 2015

and 2017 involving Plaintiff’s employment, only beginning in late 2017 is relevant

to Plaintiff’s PWDCRA claims here.

      3.     Plaintiff took medical leave in 2017, among earlier points in the year,

from September 16, 2017 to January 24, 2018. (Ex. 2, Medical Leave Dates).

Plaintiff’s medical leave(s) in 2017 were for major depression and anxiety. (Ex. 1,

Mullins Dep. 77:1-9; 202:13-22; 267:5-21).

      4.     Plaintiff’s depression and anxiety have the effect of making it difficult

for Plaintiff to stay focused and interferes with his ability to process information and

think at times. (Ex. 1, Mullins Dep. pp. 82:4-21; 419:4-5).

      5.     Part of Plaintiff’s mental health problems arose from treatment he was

receiving from various employees at FMC that he deemed harassing. Specifically,
                                           1
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.455 Filed 11/20/20 Page 7 of 29




Maria Watson (FMC’s Labor Relations Supervisor), in an October 17, 2017 Memo

referenced meetings with Plaintiff she had on September 8 and 15. (Ex. 3, Watson

10-17-17 Memo). In this memo, Ms. Watson states that she began “to question Mr.

Mullins state of mind, whether it was mental or substance induced; I found his

behaviors to be questionable.” (Id.).

      6.     Ms. Watson, in a meeting with Ford Union President, Harold Byrd, on

October 12, 2017, asked if he knew that “Mr. Mullins was off on medical for his

mental state.” (Id. Bates No. 01080). In other words, there is no dispute that Maria

Watson had knowledge of Plaintiff’s medical condition.

      7.     Brian Butcher came to FMC’s Stamping Plant in June of 2017 working

in FMC’s Labor Relations Department. (Ex. 4, Butcher Dep. p. 21:21-25). Butcher,

who was directly under Maria Watson, knew that Plaintiff had previously taken

medical leave(s) in 2017. (Id. 29:8-15; Ex. 1, Mullins Dep. pp. 405:9-18; 407:6-18).

Both Butcher and Watson knew Plaintiff suffered from depression and anxiety

because Plaintiff was transparent about his medical leave(s). (Ex. 1, Mullins Dep.

pp. 404:7-12; 405:9-18; 408:4-11).

      8.     Plaintiff returned to work on January 25, 2018, wherein he produced a

letter from his treating psychiatrist that the reason for his absence had been “major

depression,” but that Plaintiff could work with no restrictions. (Ex. 5, 1/10/18 RTW




                                          2
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.456 Filed 11/20/20 Page 8 of 29




Form). Plaintiff’s symptoms of his depression and anxiety included “paranoia” and

“poor concentration.” (Ex. 1, Mullins Dep. p. 123:10-25).

      9.     Following his return to work, Plaintiff continued to feel he was being

harassed by various staff at FMC, prompting him to seek further relief from the

Labor Relations staff, including Brian Butcher. (Ex. 6, 1/29/18 Email; Ex. 1, Mullins

Dep. p. 345:4-10).

      10.    Specifically, Plaintiff first made a statement to Labor Relations staff on

February 1, 2018. (Ex. 7, 2-1-18 Investigatory Interview). Labor Relations

representative Larissa Kujan defined Plaintiff’s demeanor in this meeting as

“abnormal” and that he “continuously got emotional.” (Id.).

      11.    On February 2, 2018, Plaintiff again went to Labor Relations to report

further mistreatment. (Ex. 1, Mullins Dep. p. 345:4-10).

      12.    During this February 2 meeting, Plaintiff and his union representative,

Dan Queen, met with Brian Butcher. (Ex. 4, Butcher Dep. p. 38:4-21).

      13.    At one point during the meeting, Queen stepped out of the office and

was standing no more than five feet away from the door. (Ex. 1, Mullins Dep. p.

475:17-22.

      14.    During this meeting, Butcher was being very aggressive with this

interview process, beating his keys as he typed and at one point kicking a chair over.

(Id. p. 475:4-9, 15-17).


                                          3
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.457 Filed 11/20/20 Page 9 of 29




      15.     When Queen stepped out of the office, Butcher alleges that Mullins told

him, “fuck you, bitch.” (Ex. 8, Butcher 2-2 Statement). Butcher’s initial statement

provided to FMC was that Mullins “lightly said” this. (Id.). But in his deposition, he

conflictingly claimed that Mullins “mouthed” it. (Ex. 4, Butcher Dep. p. 54:8-15).

      16.     At this point Queen stepped back into the office, and Butcher stated that

Mullins had said “fuck you, bitch” and him and Queen needed to leave. Queen

responded to Butcher stating that he was just outside the door and Mullins did not

say that. (Ex. 1, Mullins Dep. pp. 478:10-18).

      17.     The moment Butcher told them to leave, Plaintiff followed his

instructions and stood up to leave walking towards the door. (Ex. 1, Mullins Dep. p.

480:3-8).

      18.     When Queen had returned to the room, Butcher “physically placed his

hands on Mr. Queen.” (Id. p. 380:1-3). There was then commotion that occurred,

with Queen saying, “don’t do that, don’t do that,” referring to Butcher physically

touching him. (Id. p. 379:19-22).

      19.     During the altercation between Queen and Butcher, Plaintiff had moved

towards the door trying to remove himself from the situation. (Id. pp. 380:4-7;

388:11-21).

      20.     Plaintiff’s testimony is clear that at no point did he either say or mouth

“fuck you, bitch” to Butcher. (Ex. 1, Mullins Dep. pp. 374:12-14; 375:2-4; 492:9-


                                           4
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.458 Filed 11/20/20 Page 10 of 29




19). Further, Plaintiff specifically testified that he never got angry with Butcher or

made any threatening gesture. (Id. pp. 142:21-24; 359:15-21; 379:19-22). Any

frustration in his voice was the result of feeling defeated by Butcher’s refusal to

adequately address his complaints. (Id. pp. 367-68).

      21.    Butcher then told Mullins he was suspended. (Ex. 4, Butcher Dep. p.

83:14-16).

      22.    Maria Watson set Plaintiff for a disciplinary conference with Brian

Butcher on February 9, 2018. (Ex. 9, Watson 2-6 Email). In Watson’s February 6

email, she states that “[p]rior to returning to work Mr. Mullins will need to complete

a mental fit for duty examination.” (Id.).

      23.    Plaintiff underwent a disciplinary hearing conducted by Brian Butcher

on February 9, 2018. (Ex. 4, Butcher Dep. pp. 88:1-7; 92:23-25).

      24.    Following the conclusion of the February 9 disciplinary meeting with

Butcher, Plaintiff was given a two-week suspension and a “fit for duty exam.” (Ex.

1, Mullins Dep. p. 394; Ex. 10, 2-9-18 Discipline).

      25.    This discipline form, signed by Butcher, states that “Employee used

abusive language toward a fellow employee in Labor Relations Office;” “Employee

displayed threatening and aggressive behavior in the Labor Relations office toward

a fellow employee;” and “Employee’s return is dependent upon a fit for duty exam




                                             5
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.459 Filed 11/20/20 Page 11 of 29




with clearance from medical staff.” Notably, the form states: “if criteria is met from

this penalty, [return to work] will be: 2/17/18.” (Id.).

      26.    Plaintiff was instructed he would need to “clear through medical upon

completion of a mental fit for duty. Bryan [Butcher] stated that [Mullins] could go

after this meeting or prior to the start of his next schedule shift upon his return.” (Ex.

11, Kujan 2-9 Hearing Notes).

      27.    Concurrently with this discipline, Butcher created an “unusual behavior

in the workplace form.” (Ex. 12, Butcher Unusual Behavior Form). Butcher’s report,

created on February 9 but pertaining to the February 2 incident, described Mullins

as “paranoid to angry/threatening”, “near crying emotional state”, and noted “quick

shifts in mood”. (Id. Bates No. 00133-00134). Based on Butcher’s words, “[t]he LR

Team is requesting a full Fit for Duty examination, including an examination of his

mental state.” (Id.).

      28.    Critically, per FMC’s policy, following the medical examination “[t]he

medical department will notify the supervisor of the employee’s fitness for duty.”

(Id. Bates No. 00130).

      29.    On February 14, 2018, Plaintiff filed an EEOC Charge of

Discrimination, noting that he was required to “undergo a drug screening to return

to work.” (Ex. 13, 2-14 EEOC Docs, Bates No. 00558-00559). This Charge was

served on Ford Motor Company on February 20, 2018. (Id. Bates No. 00554, 00556).


                                            6
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.460 Filed 11/20/20 Page 12 of 29




      30.    On February 16, 2018, Plaintiff appeared at FMC’s medical section for

this examination, but was told he had to go elsewhere and undergo an Independent

Medical Examination. (Ex. 1, Mullins Dep. pp. 401-402).

      31.    On February 16, 2018, Plaintiff’s union filed a grievance on behalf of

Plaintiff based on the impropriety of the February 9 discipline. (2-16-18 Grievance).

The following is from the grievance:




      32.    Plaintiff filed another EEOC Charge of Discrimination on February 20,

2018. (Ex. 15, 2-20 EEOC Docs). This was received by Defendant FMC on February

21, 2018. (Id. at Bates No. 00568, 00570).

      33.    On March 1, 2018, Defendant FMC’s Labor Relations Office—i.e.

either Maria Watson or Brian Butcher—sent Plaintiff a letter requiring him to take

an Independent Medical Examination “because of the incident that occurred on

February 2, 2018.” (Ex. 16, 3-1-18 Letter). Brian Butcher admitted in his deposition

that Plaintiff’s medical evaluation was based on the “unusual behavior report”

completed by him. (Ex. 4, Butcher Dep. p. 96:11-97:10). Butcher also testified that

per the policy, “if medical disagrees, they have the authority to send that employee

back to work.” (Id. p. 99:14-22).

                                         7
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.461 Filed 11/20/20 Page 13 of 29




      34.    Plaintiff underwent an IME with Dr. Kim Smith on or around March

13, 2018. (Ex. 1, Mullins Dep. p. 509:9-13; Ex. 17, 3-20-18 IME). This IME

recognizes Plaintiff had symptoms “consistent with an unspecified mental health

condition.” (Id. Bates No. 00093). Notably, she states Plaintiff does not have

“cognitive, emotional, thought, or behavioral dysfunction.” (Id. Bates No. 00094).

She then finds that Plaintiff “is fit for duty as long as the modification of moving

him to another work station is met, and he can provide documentation of his

scheduled appointment with psychiatrist. He can provide documentation that he

attended the appointment at a later date.” (Id.).

      35.    In a follow-up letter, Dr. Smith clarified on her prior report:




(Ex. 18, 3-30-18 Smith Follow-up, Bates No. 00447).

      36.    On April 5, 2018, Defendant FMC made a telephone call to Plaintiff

and informed him that Defendant was “presently working through your case with

the information provided by the medical department” and that he is “encouraged to

continue to work with your personal physician.” (Ex. 19, 4-5-18 Email). At no point

was Plaintiff told he had to continue to seek treatment with his psychiatrist to return

to work.

                                           8
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.462 Filed 11/20/20 Page 14 of 29




      37.    There were a series of emails between Labor Relations and Medical

between April 16 and April 19 pertaining to a correspondence that would be sent to

Plaintiff’s psychiatrist about his treatment. (Ex. 20, 4-16-18 Emails). In an email on

April 19, 2018, it states that the letter’s language should change because “Plant labor

wanted the evaluation type changed because an IME has contractual binding

implications” versus using the phrase “outside medical evaluation.” (Id. Bates No.

00439).

      38.    On April 27, 2018, Defendant FMC sent a letter to Plaintiff’s

psychiatrist, Dr. Leon Rubenfaer. (Ex. 21, 4-27-18 Letter). This letter was seeking

information relating to Dr. Smith’s March report(s). (Id.).

      39.    On April 30, 2018, Plaintiff’s union filed another grievance explaining

that Defendant’s “actions of placing Mr. Mullins out on suspension pending

validation of medical exam, upon return of this test it was made aware that he was

wrongfully subjected to the time off, his test returned negative.” (Ex. 4-30

Grievance). This grievance was received by Maria Watson. (Id.).

      40.    On May 4, 2018, Dr. Rubenfaer responded by letter to Defendant

explaining that he had not seen Mr. Mullins for treatment since he signed the

paperwork returning Plaintiff to work in January of 2018. (Ex. 23, Rubenfaer Letter).

      41.    Based on Dr. Rubenfaer’s response, Defendant sent Plaintiff a letter on

May 8, 2018. (Ex. 24, 5-8 Letter).


                                           9
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.463 Filed 11/20/20 Page 15 of 29




         42.   Plaintiff never received the results of his March 13 psych evaluation.

(Ex. 1, Mullins Dep. pp. 488:24-489:8). In fact, during the two months he was off

work, he repeatedly reached out to Defendant to determine the “process for me to

return to work and what were the findings of the psychiatric evaluation.” (Id. p.

490:8-12). His ability to return to work was Labor Relations’ responsibility. (Id. p.

491:5-13).

         43.   Defendants knew that Plaintiff did not receive the May 8 letter, given

various correspondences between Defendants noting it had not been delivered. (Ex.

25, May Emails re Letter receipt). In fact, as of June 5, 2018, Defendant did not

“receive the returned Certified.” (Id. Bates No. 01207).

         44.   Plaintiff was told by Sandra Charfoos, the liaison between Labor

Relations and the employees, that she did not know why Labor Relations was not

returning Plaintiff to work and she had never seen this type of treatment. (Ex. 1,

Mullins. Dep. pp. 456:11-457:8).

         45.   Plaintiff met with Defendant FMC employees on June 7, 2018. (Ex. 26,

6-7-18 Email). Plaintiff was provided a copy of the May 8 letter and told what he

needed to do to “comply with the letter prior to reporting back to work.” (Id.). Maria

Watson told Plaintiff that he “was already outside of the time limits to comply, so

he was given until COB on Friday June 8 to comply or he MAY face termination.”

(Id.).


                                          10
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.464 Filed 11/20/20 Page 16 of 29




       46.     Plaintiff was terminated effect on June 12, 2018. (Ex. 27, 6/12

Termination). However, the decision to terminate Plaintiff occurred on June 4, 2018.

(Ex. 28, 6-4-18 Emails). The reason for Plaintiff’s termination was detailed in an

email to Maria Watson, stating to “terminate him per the failure to meet the

conditions outlined in the May 13th letter.” (Id.).

       47.     The Union filed the following grievance for Plaintiff involving his

termination:




(Ex. 29, 6-15 Grievance).

       48.     All of Defendant’s conduct that ultimately led to Plaintiff’s termination

encompassed Plaintiff’s “mental illness” or that he “had a mental lapse.” (Ex. 1,

Mullins Dep. pp. 96:1-97:6).

                             STANDARD OF REVIEW

       Summary judgment is appropriate “if the pleadings, depositions, answers to

 interrogatories, and admissions on file, together with the affidavits, if any, show that

 there is no genuine issue as to any material fact and that the moving party is entitled

                                           11
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.465 Filed 11/20/20 Page 17 of 29




 to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). This requires the Court to

 determine “whether the evidence presents sufficient disagreement to require

 submission to a jury or whether it is so one-sided that one party must prevail as a

 matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251-52 (1986). In

 ruling upon a motion for summary judgment, all evidence must be viewed, and all

 reasonable inferences drawn, in the light most favorable to the nonmoving

 party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

      Once the moving party identifies the elements of a claim, the non-moving

 party must present affirmative evidence tending to show a genuine dispute of

 material does exist. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23, 325 (1986).

 Production of a “mere scintilla of evidence” in support of the non-movant’s

 response is not adequate to prevent a finding of summary judgment. Anderson, 477

 U.S. at 252. (nonmoving party “must do more than simply show that there is some

 metaphysical doubt as to material facts.”). In responding, “the non-moving party

 must be able to show sufficient probative evidence [that] would permit a finding in

 [his] favor on more than mere speculation, conjecture, or fantasy.” Arendale v. City

 of Memphis, 519 F.3d 587, 601 (6th Cir. 2008).

                                     Argument

I.    Plaintiff’s has a Valid PWDCRA Discrimination Claim




                                         12
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.466 Filed 11/20/20 Page 18 of 29




      The PWDCRA prohibits the discharge or otherwise discrimination against an

 individual with respect to compensation or the terms, conditions, or privileges of

 employment, because of a disability or genetic information that is unrelated to the

 individual's ability to perform the duties of a particular job or position. M.C.L. §

 37.1202(b). To establish a prima facie case of discrimination under the PWDCRA,

 a party must prove that (1) that she is disabled as defined by the statute, (2) that the

 disability “is unrelated to h[er] ability to perform h[er] job duties” and (3) that she

 has suffered an adverse action as defined in the statute. Chmielewski v. Xermac, Inc,

 457 Mich 593, 602; 580 N.W.2d 817 (1998).

      Generally, because the PWDCRA substantially mirrors the ADA, both state

 and federal case law will be instructive in interpreting PWDCRA claims. See Till

 v. Spectrum Juvenile Justice Serv., 805 F.Supp.2d 354, 360-61 (E.D. Mich. 2011);

 Chiles v Machine Shop, Inc., 606 N.W.2d 398, 405 (Mich. App. 1999). Regardless,

 a plaintiff proving PWDCRA discrimination may utilize either direct evidence of

 discrimination or indirect evidence, thus necessitating the McDonnell Douglas

 burden-shifting framework. Till, 805 F.Supp.2d at 361; Bachman v. Swan Harbour

 Ass’n, 653 N.W.2d 415, 436-37 (Mich. App. 2002).

      i.     Plaintiff is Disabled and Suffered an Adverse Employment Action

      Per the PWDCRA, disability is defined, in relevant part, as a “determinable

mental characteristic of an individual that substantially limits at least one major life


                                           13
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.467 Filed 11/20/20 Page 19 of 29




activity and is unrelated either to the person's qualifications for their job or ability to

perform their job duties” and includes having a “history of a determinable physical

or mental characteristic” and/or “[b]eing regarded as having a determinable physical

or mental characteristic.” MCL 37.1103(d)(i)-(iii). “Unrelated to the individual's

ability means, with or without accommodation, an individual's disability does not

prevent the individual from…performing the duties particular job or position.” MCL

37.1103(l). Under the PWDCRA the opportunity to obtain employment without

discrimination because of a disability is guaranteed and is an express civil

right. MCL 37.1101 et seq. The PWDCRA is construed to require the employment

of the disabled to the fullest extent possible. Jackson v Flint, 191 Mich App 187

(1991). Therefore, the statute should be liberally construed to reach that

purpose. Crittenden v Chrysler Corp, 178 Mich App 324 (1989).

       In Rosteutcher v. MidMichigan Physicians Group, 332 F.Supp.2d 1049, 1059

(E.D. Mich. 2004), the plaintiff asserted PWDCRA and ADA claims, and the Court

held that the plaintiff’s depression did in fact qualify as an impairment. Likewise, in

the unpublished case of Payment v. Department of Transportation, 2017 WL

3441453, *1 (Mich App 2017), the Court held that “[t]here is no serious dispute, nor

would we entertain any, that depression and anxiety can cause one to be ‘disabled’

for the purpose of the PWDCRA.”

       Insofar as what constitutes a “major life activity”, the Michigan Court of


                                            14
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.468 Filed 11/20/20 Page 20 of 29




Appeals has turned to the ADA for guidance in defining this term because the

PWDCRA does not have a definition. See Stevens v. Inland Waters, Inc., 559

N.W.2d 61, 63 (Mich. App. 1996). Citing to the ADA’s regulations, the Stevens

Court enumerated the following major life activities: “caring for oneself, performing

manual tasks, walking, seeing, hearing, speaking, breathing, learning and working.”

Id. 29 C.F.R. § 1630.2(i)(1)(i) also defines “major life activities” to include

“learning, reading, concentrating, thinking [and] communicating.”

      First, Plaintiff suffers from major depression and anxiety. (SOF ¶ 3). These

serious mental health conditions make it difficult to focus and concentrate and

interfere with his ability to process information and think at times. (SOF ¶¶ 4, 8).

Moreover, throughout Plaintiff’s employment, FMC had knowledge of Plaintiff’s

mental health problems given the instances Plaintiff took known medical leave.

(SOF ¶¶ 5, 7-8). As such, it is undisputed that Plaintiff’s depression and mental

health issues are a “disability” under the PWDCRA given it effects multiple major

life activities and did not interfere with his ability to perform his job.

      Plaintiff also suffered multiple, distinct adverse employment actions. “There

is no exhaustive list of what constitutes adverse employment actions.” Chen v.

Wayne State Univ, 771 N.W.2d 820 (Mich App 2009). Adverse employment actions

must be “materially adverse to the employee…akin to termination of employment,

a demotion evidenced by a decrease in wage or salary, a less distinguished title, a


                                           15
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.469 Filed 11/20/20 Page 21 of 29




material loss of benefits, significantly diminished material responsibilities, or other

indices that might be unique to a particular situation.” Id. (internal citations omitted).

While a termination is undeniably an adverse employment action, a suspension

likewise has been deemed sufficient. Smith v City of Salem, Ohio, 378 F.3d 566, 575

(6th Cir. 2004).

      First, Plaintiff was suspended for two weeks regarding the February 2 incident

with Butcher. (SOF ¶¶ 21, 24). Following that, Plaintiff was kept off work because

he had to take a fit for duty exam and/or an IME. (SOF ¶¶ 24-25, 30). And finally,

Plaintiff was terminated on June 12, 2018. (SOF ¶ 46). From the time of this

underlying suspension up until Plaintiff’s termination, Defendant’s unwillingness to

allow Plaintiff to return to work all constitute adverse employment actions for

purposes of Plaintiff’s PWDCRA claim. As such, these adverse actions can be

broken into three categories: (1) Suspension; (2) Kept off work pending fitness for

duty examination; and (3) termination. With these adverse employment actions in

mind, Plaintiff will discuss the discriminatory animus behind these decisions next.

      ii.    Direct Evidence

      Discrimination can be established by either direct or circumstantial evidence.

Sniecinski v. Blue Cross & Blue Shield of Michigan, 666 N.W.2d 186 (Mich. 2003).

Where a plaintiff offers direct evidence of discrimination, the plaintiff may proceed

and prove the unlawful discrimination in the same manner as in any other civil case.


                                           16
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.470 Filed 11/20/20 Page 22 of 29




Hazle v. Ford Motor Co., 628 N.W.2d 515 (Mich. 2001). “Where direct evidence is

offered to prove discrimination, a plaintiff is not required to establish a prima facie

case within the McDonnell Douglas framework, and the case should proceed as an

ordinary civil matter.” DeBrow v. Century 21 Great Lakes, Inc., 620 N.W.2d 836

(Mich. 2001). The Michigan Supreme Court has defined direct evidence as

“evidence which, if believed, requires the conclusion that unlawful discrimination

was at least a motivating factor in the employer’s actions.” Hazle, 464 Mich at 462;

see also Till, supra, (citing Bhama v. Mercy Mem’l Hosp. Corp., 416 Fed.Appx. 542,

552 (6th Cir. 2011)).

      There is no dispute that the alleged confrontation between Plaintiff and Brian

Butcher prompted the above-referenced disparate treatment. Based on Butcher’s

perception of Plaintiff during the February 2 meeting, Plaintiff was suspended. (SOF

¶¶ 21-24). While the suspension is one issue, instead of solely being suspended for

two weeks, Plaintiff was then forced to remain off work because of Butcher’s

“unusual behavior” form. Butcher has admitted that the requirement for Plaintiff to

complete essentially a mental health examination before returning to work arose

from his completion of the “unusual behavior report.” (SOF ¶¶ 33). And looking at

Butcher’s comments in this report, his issues with Plaintiff were because Mullins

purportedly acted “paranoid to angry/threatening”, “near crying emotional state”,

had “quick shifts in mood.” (SOF ¶¶ 27). Yet these are solely characteristics of


                                          17
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.471 Filed 11/20/20 Page 23 of 29




Plaintiff’s known disability.

      The only basis that Butcher had for requiring Plaintiff to take a fit for duty

examination involved symptoms of Plaintiff’s depression and anxiety: i.e. his

disability. And there is no question that Butcher had direct knowledge of Plaintiff’s

medical conditions triggering these conditions. (SOF ¶¶ 7-8). As such, Plaintiff has

direct evidence that being ordered to take a fit for duty examination and kept off

work during that process was directly motivated by Butcher’s discriminatory animus

towards his disability.

      And finally, Plaintiff has direct evidence that his termination was motivated

by his disability. Plaintiff need not show “but for” causation here, just that Plaintiff’s

disability—i.e. his mental health—motivated Defendant’s termination. Without

Plaintiff’s disability and Defendant’s treatment of the same, he never would have

been in the position he was in. For example, had Defendant not treated Plaintiff with

a discriminatory animus, he would not have been placed in the unreasonable position

of attempting to comply with FMC’s medical requirements for him to return to work

in an unreasonable short period of time. (SOF ¶¶ 43-46).

      As such, Plaintiff has presented direct evidence that his suspension, continued

status of being forced off work, and his ultimate termination all were directly related

to Defendant’s discriminatory animus towards Plaintiff’s known disability—i.e. his

mental health. While the analysis ends there and warrants summary judgement for


                                           18
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.472 Filed 11/20/20 Page 24 of 29




Plaintiff, even if Defendant attempts to proffer a nondiscriminatory explanation

excluding Plaintiff’s mental health, such an argument will not meet Defendant’s

burden under the McDonnell Douglas and warrants summary judgment regardless.

This will be discussed, infra.

       iii.   Alternatively, Indirect Evidence

       When direct evidence is not shown, following a prima facie showing,

 PWDCRA claims adhere to the McDonnell Douglas burden-shifting framework.

 See Bachman v Swan Harbour Ass’n, 653 N.W.2d 415, 436, note 26 (Mich. App.

 2002). Under this analysis, after the Plaintiff makes a prima facie case, the burden

 shifts to the Defendant to produce a nondiscriminatory explanation. Reeves v

 Sanderson, 530 U.S. 133, 142 (2000). The prima facie elements create “a

 presumption that the employer unlawfully discriminated against the employee. If

 the trier of fact believes the plaintiff's evidence, and if the employer is silent in the

 face of the presumption, the court must enter judgment for the plaintiff because no

 issue of fact remains in the case.” Texas Dept. of Community Affairs v. Burdine, 450

 U.S. 248, 254 (1981).

       “Proof that the defendant’s explanation is unworthy of credence is simply one

form of circumstantial evidence that is probative of intentional discrimination, and

it may be quite persuasive.” Reeves, 530 U.S. at 147. “In appropriate circumstances,

the trier of fact can reasonably infer from the falsity of the explanation that the


                                            19
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.473 Filed 11/20/20 Page 25 of 29




employer is dissembling to cover up a discriminatory purpose. Such an inference is

consistent with the general principle of evidence law that the factfinder is entitled to

consider a party's dishonesty about a material fact as ‘affirmative evidence of guilt.’”

Id. (internal citations omitted). “[O]nce the employer's justification has been

eliminated, discrimination may well be the most likely alternative explanation,

especially since the employer is in the best position to put forth the actual reason for

its decision.” Id.

       In order to meet this burden of production, Defendant must provide a

sufficient legal explanation for its actions and “frame the factual issue with sufficient

clarity so that the plaintiff will have a full and fair opportunity to demonstrate

pretext.” Burdine, 450 U.S. at 255-56. A recent opinion from the D.C. Circuit

properly articulated this standard as applied to a defendant’s burden at this stage. In

Figueroa v. Pompeo, 923 F.3d 1078 (D.C. Cir. 2019), the Court reviewed this

standard in a failure to promote case. The defendant argued its subjective criteria

utilized in its promotion process was a non-discriminatory explanation. Id. at 1088.

Though subjective standards can under limited circumstances be a valid

nondiscriminatory explanation, there is also “an intolerable risk that a nefarious

employer will use them as cover for discrimination.” Id. As such, an employer’s

burden of production at this stage requires a “clear and reasonably specific

explanation as to how the employers applied their standards to the employee’s


                                           20
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.474 Filed 11/20/20 Page 26 of 29




particular circumstances.” Id. Based on the defendant’s inability to satisfy its burden

in articulating a valid nondiscriminatory explanation, the Figueroa Court held that

on remand the trial court may grant summary judgment for the plaintiff “[i]f every

reasonable juror would find that the prima facie case ‘is supported’ by the summary

judgment record” because there is a “presumed fact of unlawful discrimination.” Id.

at 1095. (internal citations omitted).

      First, Defendant cannot proffer am admissible, nondiscriminatory explanation

for suspending Plaintiff. Defendant will assuredly cite to Plaintiff’s alleged use of

“abusive language towards a fellow employee” and/or “aggressive behavior.” But

Butcher’s statement regarding this incident is both contradicted by his testimony

and/or refuted by other testimony. (SOF ¶ 15). Nothing in his statement indicated

Plaintiff acted aggressive. Instead, it appears the sole basis for Plaintiff’s suspension

was that he purportedly said, “fuck you, bitch” to Butcher. Yet this “explanation” is

essentially a nonreason. Not only did Plaintiff deny saying that, but Dan Queen came

back in from being just outside of the room and corroborated Mullins did not say

that.1 (SOF ¶¶ 16, 20). Moreover, Butcher’s subsequent conflict between whether



1
  Defendant has taken issue with the substance of an audio recording Plaintiff took
during this encounter. Plaintiff anticipates Defendant to argue that the audio was
edited, implying that Plaintiff did say, “fuck you, bitch.” However, Plaintiff’s
testimony is clear: he did not say or mouth it. As such, any argument addressing the
validity of the audio recording is merely an improper attempt to interject credibility
determinations at the summary judgment stage.
                                           21
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.475 Filed 11/20/20 Page 27 of 29




Plaintiff said it or mouthed it only furtherly discredits the merits of this explanation.

(SOF ¶ 15).

      And finally, the Grievance filed on behalf of Plaintiff pertaining to this

suspension completely discredits Defendant’s explanation.




      The Union’s recognition that there is no evidence that Plaintiff acted the way

Butcher claimed only furthers the extent which any non-discriminatory explanation

Defendant proffers must be discredited. All in all, Defendant does not have sufficient

evidence to meet its burden in rebutting Plaintiff’s prima facie case of discrimination

involving the initial suspension.

      Akin to the suspension, Defendant likewise cannot meet its burden by

proffering any alleged nondiscriminatory explanation for keeping Plaintiff of work

and/or his ultimate termination. Initially, Plaintiff was told he had to receive a fit for

duty examination to return to work from FMC’s medical department. (SOF ¶ 25).

Yet when Plaintiff arrived for this examination on February 16, he was refused and

told he had to take an IME. (SOF ¶ 30). On March 13, 2018, Plaintiff underwent an

IME where it was concluded that he was “fit for duty.” (SOF ¶ 34). Despite this, on

April 5, 2018 FMC told Plaintiff that it was “presently working through your case

                                           22
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.476 Filed 11/20/20 Page 28 of 29




with the information provided by the medical department” and that he is

“encouraged to continue to work with your personal physician.” (SOF ¶ 6). During

the two months he was off work, Plaintiff repeatedly reached out to Defendant to

determine the “process for me to return to work and what were the findings of the

psychiatric evaluation.” (SOF ¶ 42).

       Ultimately, Defendant purportedly terminated Plaintiff for failing to comply

with the May 8 letter. (SOF ¶¶ 41, 43). However, Defendant knew that Plaintiff had

not received this letter, evidenced by the various emails between FMC employees

noting that it had not been delivered. (SOF ¶ 43). While Defendant met with Plaintiff

on June 7, 2018 requesting him to comply with the letter, the decision to terminate

him for failing to comply with a letter he had not received was made on June 4, 2018.

(SOF ¶¶ 45-46). Accordingly, Defendant has no basis to support any argument that

Plaintiff failed to comply with the letter before the decision to terminate him for

doing so was made on June 4, 2018. As such, any nondiscriminatory explanation

Defendant proffers for this termination decision does not meet Defendant’s burden

under McDonnell Douglas and pursuant to Reeves and Burdine, summary judgment

is proper for Plaintiff.

       V.     Conclusion and Relief Requested

       As stated above, all the material adverse actions Defendant took against

Plaintiff were “motivated” by his disability and known symptoms related to the


                                         23
Case 4:19-cv-10372-MFL-APP ECF No. 27, PageID.477 Filed 11/20/20 Page 29 of 29




same. While this direct evidence is sufficient to warrant summary judgment in

Plaintiff’s favor, even if not, Defendant cannot set forth legitimate,

nondiscriminatory explanations for its patently discriminatory conduct. Given

Defendant’s inability to meet its burden under McDonnell Douglas, summary

judgment is likewise proper for Plaintiff under this alternative theory.

        For the above reasons, Plaintiff respectfully requests that this Honorable Court

grant Plaintiff’s Motion for Summary Judgment as to his PWDCRA Discrimination

claim against Defendants.


                                                                Respectfully Submitted,

                                                                THE RASOR LAW FIRM, PLLC

                                                                /s/ Andrew J. Laurila
                                                                ANDREW J. LAURILA (P78880)
                                                                Attorney for Plaintiff
                                                                201 E. 4th Street
                                                                Royal Oak, MI 48067
Dated: November 20. 2020
                                                 PROOF OF SERVICE
          The undersigned certified that a copy of the foregoing instrument was delivered to each of the attorneys of
record and/or unrepresented and/or interested parties on November 20, 2020at their respective addresses as disclosed
in the pleadings on record in this matter by:

         US First Class Mail                                            Facsimile Transmission
         Hand Delivery                                                  UPS
         Fed Ex                                                        ◼ Other: Efiling

                                                  /s/ Stephanie Moore
                                                 Stephanie Moore




                                                         24
